DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 4, 2021, August 5, 2021, October 28, 2021, December 30, 2021, January 27, 2022, March 24, 2022, and August 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Instant claims 1, 12, and 17 are rejected as being similar to claims 1, 12, and 18 of Patent 10/970,302. Claims 2 – 11, 13 – 16, and 18 – 20 are rejected as being dependent claims.
Although the claims are not identical, they are drawn to the same method for accessing digital assets.
Instant claims
Patent 10/970,302
1. In a digital medium environment for managing digital assets made up of multiple components, a computer-implemented method for accessing the digital assets, the computer-implemented method comprising: 

generating, within a digital asset database, a component mapping that maps components making up a digital asset to multiple file locations across a computing device where the components are each stored as independent component files; 

detecting a user modification to the digital asset that modifies a first component of the digital asset; 

creating a new component file on the computing device comprising a modified first component of the digital asset based on the user modification; 

based on the digital asset being modified, replacing the mapping in the digital asset database with a modified mapping that maps to the new component file; and 

synchronizing the digital asset to a remote computing device based on detecting the user modification by transferring the modified mapping and the new component file to the remote computing device.
1. In a digital medium environment for performing digital asset management on a cloud storage medium, a computer-implemented method for accessing the digital assets, the method comprising: 

identifying components that make up a digital asset on a computing device; assigning identifiers to each of the components of the digital asset, wherein a first component is assigned a first identifier; storing each of the components of the digital asset an independent component file on the computing device; generating, within a digital asset database, a mapping of the digital asset that connects each assigned identifier to a corresponding component stored as an independent component file; providing the mapping of the digital asset to an application such that the application uses the mapping to access each of the components stored as independent component files on the computing device to display the digital asset as a monolithic file; detecting a modification to the digital asset based on detecting an update to the first component of the digital asset; creating a new component file upon detecting the update to the first component of the digital asset; storing, as an independent component file on the computing device and in response to detecting the update to the first component, the new component file that comprises the updated first component, wherein the new component file is separate from an independent component file associated with the first component; generating a second identifier for the updated first component stored as an independent component file; and generating, within the digital asset database, a modified mapping of the modified digital asset that replaces the first identifier with the second identifier to generate an updated digital asset comprising the new component file.
12. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computing device to: 
generate, within a digital asset database, a digital image mapping that maps each layer of a digital image to a separate file across the computing device; detect a user modification to the digital asset that modifies a first layer of the digital image based on detecting the first layer of the digital image being updated at the computing device; create a new file on the computing device comprising a modified first layer of the digital image based on the user modification; based on the digital image being modified, replace the digital image mapping in the digital asset database with a modified digital image mapping that maps to the new file; and based on detecting the user modification, synchronize the digital image to a remote computing device by transferring the modified digital image mapping and the new file to the remote computing device.
12. A system for providing efficient synchronization of digital assets, the system comprising: 
one or more computer-readable memories including a cloud storage database having a mapping that identifies components making up a digital asset, wherein each of the components of the digital asset are stored as independent component files, and wherein each component has a defined boundary within the digital asset that is modifiable without affecting other components of the digital asset; and a computing device storing instructions thereon that, when executed by the computing device, cause the system to: provide the mapping and the components of the digital asset to a first user device; provide the mapping and the components of the digital asset to a second user device; detect, at the cloud storage database, an update to the digital asset based on receiving a modified first component of the digital asset from the first user device; create, at the cloud storage database, a new component file comprising the modified first component of the digital asset upon detecting the modified first component of the digital asset from the first user device, wherein the new component file is separate from an independent component file associated with a first component; modify, at the cloud storage database, the mapping to incorporate the new component file comprising the modified first component, wherein the modified mapping defines a modified digital asset; and provide the modified mapping of the modified digital asset and the new component file comprising the modified first component to the second user device.
17. A system for providing efficient synchronization of digital assets, the system comprising: 
one or more memory devices comprising a digital asset database having a mapping that maps components making up a digital asset to multiple file locations across the computing device where the components are each stored as independent component files; and at least one processor configured to cause the system to: detect a user modification to the digital asset that modifies a first component of the digital asset; create a new component file on the computing device comprising a modified first component of the digital asset based on the user modification; based on the digital asset being modified, replace the mapping in the digital asset database with a modified mapping that maps to the new component file; and synchronize the digital asset to a remote computing device based on detecting the user modification by transferring the modified first component to the remote computing device.
18. In a digital medium environment for performing digital asset management on a cloud storage medium, a computer-implemented method for accessing the digital assets, the method comprising: 

identifying components that make up a digital asset; a step for mapping, in a database, the identified components of the digital asset to corresponding files; providing the mapping of the digital asset to an application such that the application uses the mapping to access each of the components stored as independent component files to display digital asset as a monolithic file; and a step for modifying the mapping based on detecting an update to a first component of the digital asset such that the modified mapping defines an updated version of the digital asset.

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        November 5, 2022